DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
The amendment filed on 12/18/2020 is acknowledged. Claims 1-2, 12-13 and 16-17 are amended. Currently, claims 1-8, 12-13, 15-17 and 21 are pending in the application.
Previous rejections are withdrawn in view of the above amendment.
Claims 1-8, 12-13, 15-17 and 21 are rejected under a new ground of rejection. See the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 15-16 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Munteanu et al. (US 2013/0217214) in view of Wong et al. (US 2014/0087496).
Regarding claim 1, Munteanu et al. discloses a method (fig. 11) comprising
introducing a sample substrate having a precursor (see step 1110 of depositing a precursor layer onto a substrate);
introducing a cover (see step 1120);
annealing(see step 1130);
Munteanu et al. teaches the cover (330) is coated with a source layer (350) and the source material (350) and the precursor (340) are placed within the annealing chamber (or annealing apparatus 300, figs. 3, 4A-4J and 5A-5D), wherein the source material (350) containing Sn and at least one of S and Se, each precursor (340) is kesterite precursor layer (see figs. 3, 4A-4J and 5A-5D, [0043-0044]), and the annealing step includes a heating and a cooling steps (see temperature profiles in figs. 10 and 14).

Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the method in Fig. 11 of Munteanu et al. by having the order of steps to be placing the source layer (350) comprising Sn and at least one of S and Se within the annealing chamber (300) – or step 1120 of introducing the cover layer having the source layer, step 1130 of annealing, and step 1110 of introducing the sample substrate having a precursor thereon, because Munteanu et al. explicitly suggests any suitable steps of the method of Fig. 11 occurring in any suitable. In addition, it would have been obvious to one skilled in the art at the time the invention was made to have repeated the step 1110 of introducing the sample substrate having a precursor thereon and the step 1130 of annealing after each step 1110 multiple times to form the kesterite films, because Munteanu et al. explicitly suggests repeating one or more steps in the method of Fig. 11. In such modification, the first two steps 1120 of placing the source layer within the annealing chamber (300) and 1130 of annealing, which comprises heating and cooling steps, correspond to instant step of “conditioning the annealing chamber prior to heating sample substrates comprising kesterite precursor films in the annealing chamber by placing a source film comprising Sn and at least one of S and Se within the annealing chamber, heating the source film within the annealing chamber to create a vapor comprising Sn and at least one of S and Se, and cooling the annealing chamber to condense components from the vapor to form a film containing Sn and at least one of S and Se that coats one or more inner surfaces of the annealing chamber to produce a conditioned annealing chamber”; and the initial step 1110 of introducing the sample substrate, the repeated steps 1110 of introducing the sample substrate, and the repeated steps 1130 of annealing correspond to instant step of “using the conditioned annealing chamber 
Modified Munteanu et al. does not explicitly teach the step of cleaning the chamber to remove contaminants so that the conditioning step is performed after the cleaning step.
Wong et al. teaches including a cleaning step (see step 402 in fig. 16, 422 in fig. 17, 442 in fig. 18) to remove material ([0017]) such that the conditioning step of coating the process chamber with semiconductor material (see step 404 in fig. 16, 424 in fig. 17, 444 in fig. 18) is performed after the cleaning step to protect against contamination (see figs. 16-18 and [0017]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Munteanu et al. by including the cleaning step to remove material such that the conditioning step of coating the process chamber with semiconductor material is performed after the cleaning step to protect against contamination as taught by Wong et al. In such modification, the cleaning step will remove contamination because the cleaning step is for remove material.

Regarding claim 12, Munteanu et al. discloses a method (fig. 11) comprising
introducing a sample substrate having a precursor (see step 1110 of depositing a precursor layer onto a substrate);
introducing a cover (see step 1120);
annealing(see step 1130);
Munteanu et al. teaches the cover (330) is coated with a source layer (350) and the source material (350) and the precursor (340) are placed within the annealing chamber (or annealing apparatus 300, figs. 3, 4A-4J and 5A-5D), wherein the source material (350) containing Sn and 
Munteanu et al. teaches any suitable steps of the method of Fig. 11 occurring in any suitable order and repeating one or more steps in the method of Fig. 11 ([0066]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the method in Fig. 11 of Munteanu et al. by having the order of steps to be placing the source layer (350) comprising Sn and at least one of S and Se within the annealing chamber (300) – or step 1120 of introducing the cover layer having the source layer, step 1130 of annealing, and step 1110 of introducing the sample substrate having a precursor thereon, because Munteanu et al. explicitly suggests any suitable steps of the method of Fig. 11 occurring in any suitable. In addition, it would have been obvious to one skilled in the art at the time the invention was made to have repeated the step 1110 of introducing the sample substrate having a precursor thereon and the step 1130 of annealing after each step 1110 multiple times to form the kesterite films, because Munteanu et al. explicitly suggests repeating one or more steps in the method of Fig. 11. In such modification, the first two steps 1120 of placing the source layer within the annealing chamber (300) and 1130 of annealing, which comprises heating and cooling steps, correspond to instant step of “conditioning the annealing chamber prior to heating sample substrates comprising kesterite precursor films in the annealing chamber by placing a source film comprising Sn and at least one of S and Se within the annealing chamber, heating the source film within the annealing chamber to create a vapor comprising Sn and at least one of S and Se, and cooling the annealing chamber to condense components from the vapor to form a film containing Sn and at least one of S and Se that coats one or more inner surfaces of the annealing chamber to 
Modified Munteanu et al. does not explicitly teach the step of cleaning the chamber to remove contaminants so that the conditioning step is performed after the cleaning step.
Wong et al. teaches including a cleaning step (see step 402 in fig. 16, 422 in fig. 17, 442 in fig. 18) to remove material ([0017]) such that the conditioning step of coating the process chamber with semiconductor material (see step 404 in fig. 16, 424 in fig. 17, 444 in fig. 18) is performed after the cleaning step to protect against contamination (see figs. 16-18 and [0017]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Munteanu et al. by including the cleaning step to remove material such that the conditioning step of coating the process chamber with semiconductor material is performed after the cleaning step to protect against contamination as taught by Wong et al. In such modification, the cleaning step will remove contamination because the cleaning step is for remove material.

Regarding claim 16, Munteanu et al. discloses a method of forming a solar cell comprising:
forming a kesterite absorber film (2640 in fig. 26, [0083-0091]);
forming an n-type semiconductor (2682 in fig. 26) on the kesterite absorber (2640, fig. 26); and
forming a top electrode (2686/2690 fig. 26) on the n-type semiconductor (2682, fig. 26);
wherein the kesterite absorber is formed by the method shown in Fig. 11, which comprises:
introducing a sample substrate having a precursor (see step 1110 of depositing a precursor layer onto a substrate);
introducing a cover (see step 1120);
annealing(see step 1130);
Munteanu et al. teaches the cover (330) is coated with a source layer (350) and the source material (350) and the precursor (340) are placed within the annealing chamber (or annealing apparatus 300, figs. 3, 4A-4J and 5A-5D), wherein the source material (350) containing Sn and at least one of S and Se, each precursor (340) is kesterite precursor layer (see figs. 3, 4A-4J and 5A-5D, [0043-0044]), and the annealing step includes a heating and a cooling steps (see temperature profiles in figs. 10 and 14).
Munteanu et al. teaches any suitable steps of the method of Fig. 11 occurring in any suitable order and repeating one or more steps in the method of Fig. 11 ([0066]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the method in Fig. 11 of Munteanu et al. by having the order of steps to be placing the source layer (350) comprising Sn and at least one of S and Se within the annealing chamber (300) – or step 1120 of introducing the cover layer having the source layer, step 1130 of annealing, and step 1110 of introducing the sample substrate having a precursor thereon, because 
Modified Munteanu et al. does not explicitly teach the step of cleaning the chamber to remove contaminants so that the conditioning step is performed after the cleaning step.
Wong et al. teaches including a cleaning step (see step 402 in fig. 16, 422 in fig. 17, 442 in fig. 18) to remove material ([0017]) such that the conditioning step of coating the process chamber with semiconductor material (see step 404 in fig. 16, 424 in fig. 17, 444 in fig. 18) is performed after the cleaning step to protect against contamination (see figs. 16-18 and [0017]).


Regarding claim 15, modified Munteanu et al. discloses a method as in claim 12 above, wherein the precursor film comprises Cu, Zn, Sn, and at least one of S and Se (see [0043]) and [0066]).

Regarding claim 21, modified Munteanu et al. discloses a method as in claim 1 above. Modified Muntenau et al. does not explicitly discloses using the conditioned annealing chamber multiple times with hundreds of the sample substrates before the annealing chamber is reconditioned. However, it would have been obvious to one skilled in the art at the time the invention was made to have used the conditioned annealing chamber multiple times with hundreds of the sample substrates before the annealing chamber is reconditioned for mass processing, because Muntenau et al. teaches mass processing (see fig. 7, 16-18) and such use would involve nothing more than an intended use of the conditioned annealing chamber


Claims 2-5, 13 and 17 are rejected under 35 U.S.C 103 as being unpatentable over modified Munteanu et al. (US 2013/0217214) as applied to claims 1, 12 and 16 above, and further in view of Mitzi ‘831 (US 2013/0312831).
Regarding claims 2, 13 and 17, modified Munteanu et al. discloses methods as in claims 1, 12 and 16 above, wherein 
Munteanu et al. does not explicitly teach transferring the source film from the conditioned annealing chamber to another annealing chamber for conditioning in the method shown in Fig. 11.
However, Muntaneau et al. teaches repeating the methods ([0066]) and having the source material on a moving belt the passes through multiple chambers (or zones, see fig. 7, [0062]).
It would have been obvious to one skilled in the art at the time of the invention was made to have transferred the source film from one conditioned annealing chamber to another annealing chamber for conditioning to repeat the method in the another annealing chamber, because Muntaneau et al. explicitly teaches positioning the source film on the moving belt for the purpose of transferring from one chamber (or zone) to another chamber (or zone) and suggests repeating the method. 
Munteanu et al. teaches repeating one or more steps of the method of Fig. 11 ([0066]). Modified Munteanu et al. does not specifically disclose repeating the heating and cooling steps n times, wherein n = 1-10.
Mitzi ‘831 discloses repeat heating and cooling 10 times in order to build a sufficient film thickness (see [0086]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Munteanu et al. by repeating the heating and cooling steps 10 times as 

Regarding claim 3, modified Munteanu et al. discloses a method as in claim 2 above, wherein Munteanu et al. discloses the source film (e.g. 340) further comprises Cu and Zn (see [0043]). 

Regarding claim 4, modified Munteanu et al. discloses a method as in claim 2 above, wherein Munteanu et al. discloses the step of heating the source film further comprises the step of increasing a temperature in the annealing chamber until the temperature in the annealing chamber is from about 600oC (see fig. 14), 580oC, 600oC, 620oC, 640oC (see [0054]). About 600oC and 580oC, 600oC, 620oC, 640oC are within the claimed range of 570°C to about 650°C.

Regarding claim 5, modified Munteanu et al. discloses a method as in claim 4 above, wherein Munteanu et al. discloses the temperature in the annealing chamber is increased at a ramping rate of about 50oC per minute (see fig. 14, [0070]), which is less than 120°C per minute.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Munteanu et al. (US 2013/0217214) as applied to claim 2 above, in view of Mitzi ‘110 (US 2013/0037110, hereinafter Mitzi ‘110).
Regarding claims 6-8, Munteanu et al. discloses a method as in claim 2 above, wherein Munteanu et al. discloses a chalcogenide layer can be prepared by nanoparticles (see fig. 2E).

Mitzi ‘110 discloses forming a chalcogenide film using chalcogenide nanoparticles by preparing an ink comprising Sn and at least of S and Se (chalcogenide nanoparticle ink ) dispersed in a liquid medium comprising hydrazine or a hydrazine-water mixture (see [0049] and [0052]), depositing the ink on the substrate ([0053]) and drying the ink at a temperature of 20-100oC (see [0054]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Munteanu et al. by forming the chalcogenide source film comprising Sn and at least one of S and Se (350) on the substrate (330) by preparing an ink comprising nanoparticles of Sn and at least one of S and Se dispersed in a hydrazine-water mixture liquid medium, depositing the ink onto the substrate and dry the ink at a temperature of 20-100oC as taught by Mitzi '110, because Munteanu et al. explicitly suggests forming the chalcogenide film from nanoparticles and Mitzi '110 teaches such method of forming chalcogenide film is an aqueous-based route to high-quality film with reasonable efficiency and has advantages for large-scale industrial manufacturing due to superior safety characteristics as well as lower costs both for raw materials and residue management (see [0008-0009]). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 50-100oC of the range of drying temperature of 20-oC disclosed by Mitzi ‘110 because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12-13, 15-17 and 21 have been considered but are moot in view of the new ground of rejection.
Applicant argues that cited references do not teach the claimed methods. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726